United States Court of Appeals
                      For the First Circuit


No. 15-2563

                    MARISOL QUEZADA-CARABALLO,

                           Petitioner,

                                v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                       Howard, Chief Judge,
                Lynch and Kayatta, Circuit Judges.


     Randy Olen on brief for petitioner.
     Enitan O. Otunla, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, and John W.
Blakeley, Assistant Director, on brief for respondent.


                         October 31, 2016
            LYNCH,   Circuit Judge.        Marisol Quezada-Caraballo, a

native and citizen of the Dominican Republic, petitions for review

of the Board of Immigration Appeals' ("BIA") decision affirming an

Immigration Judge's ("IJ") denial of her application for a good-

faith-marriage    waiver   of   the   joint-filing     requirement     for   a

Petition to Remove Conditions on Residence ("Form I-751 waiver").

See 8 U.S.C. § 1186a(c)(4)(B).        We deny the petition.

                                      I.

            As she admitted to the IJ, Quezada-Caraballo made a

series of misrepresentations to advance her Form I-751 waiver

application.    During two interviews with United States Citizenship

and Immigration Services ("USCIS"), she claimed that her ex-

husband, Jose Garay, lived with her in Rhode Island when, in fact,

she and Garay had separated before she moved from Puerto Rico to

the continental United States, and he had never lived with her in

Rhode   Island.      Quezada-Caraballo     also   admitted   that   she   had

submitted    fabricated    documents,      including    a    Verizon      bill

purportedly issued to her and Garay, and other mail apparently

sent to Garay at their joint residence in Rhode Island.              She had

done so in order to make it appear as if Garay lived with her in

Rhode Island.     And she admitted to submitting several misleading

affidavits, including one from Garay.

            The IJ denied Quezada-Caraballo's application for review

of USCIS's denial of her Form I-751 waiver application and granted


                                  - 2 -
Quezada-Caraballo voluntary departure.            After taking into account

the record evidence, including testimony by Quezada-Caraballo and

two others who spoke on her behalf at the hearing, the IJ found

that    Quezada-Caraballo's     numerous       misrepresentations   to    USCIS

undermined the credibility of her testimony.

               The BIA affirmed.    It found that the IJ was warranted in

drawing a "falsus in uno, falsus in omnibus" (false in one thing,

false     in      everything)      inference     from   Quezada-Caraballo's

misrepresentations.       And it agreed with the IJ that, in light of

Quezada-Caraballo's misrepresentations, the record evidence as a

whole was insufficient to meet her burden to establish by a

preponderance of the evidence that she had entered into a good-

faith marriage.

                                       II.

               Under the substantial evidence standard, we must uphold

the BIA's decision unless Quezada-Caraballo can show that "the

evidence not only supports [reversal], but compels it."                  INS v.

Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992).             Quezada-Caraballo

contends that the record as a whole establishes that her marriage

to Garay was in good faith; that the IJ and BIA erroneously focused

solely on her admitted misrepresentations and failed to consider

the countervailing evidence; and that the BIA's approval of the

IJ's falsus in uno, falsus in omnibus inference was unreasonable

under the circumstances of her case.


                                      - 3 -
             We disagree.       This court has already held that "the REAL

ID Act [gives an] IJ discretion to draw [a] 'falsus in uno, falsus

in omnibus'" inference.           Wen Feng Liu v. Holder, 714 F.3d 56, 61

(1st Cir. 2013).         The relationship between the falsehoods and the

undermined claim here is stronger than it was in Wen Feng Liu.

Quezada-Caraballo's           misrepresentations          about    the   duration   and

scope of her cohabitation with Garay were directly material to her

claim that she had married him in good faith.                      Further, Quezada-

Caraballo was not dishonest about just one thing -- she made and

relied on repeated misrepresentations.                    Consequently, the IJ was

permitted to discredit Quezada-Caraballo's testimony.

             The BIA, like the IJ, considered the entire record.                     It

agreed    with     the    IJ    that,    in       light    of     Quezada-Caraballo's

misrepresentations, the record was insufficient to meet the burden

of   proof    needed     to    establish      a    good-faith       marriage.       That

conclusion is well supported by our precedent.                      This case is not

like Cho v. Gonzales, 404 F.3d 96, 103 (1st Cir. 2005), in which

we granted a petition for review and remanded to the BIA because

the petitioner had submitted a jointly held health insurance

policy,      tax   returns,       bank     accounts,        automobile      financing

agreements, a credit card, and health and telephone records to

corroborate her good-faith-marriage claim.                        Quezada-Caraballo's

evidentiary showing, including the testimony of Garay's ex-wife

and son, falls far short of that.                 See Valdez v. Lynch, 813 F.3d


                                         - 4 -
407, 411–13 (1st Cir. 2016) (holding that petitioner's general

testimony as to validity of his marriage and his submission of tax

returns that provided little evidence of commingled assets were

insufficient to demonstrate good-faith marriage).

          Nothing Quezada-Caraballo argues on appeal compels us to

reverse the BIA's reasonable decision.

                              III.

          The petition is denied.




                              - 5 -